
	
		I
		111th CONGRESS
		1st Session
		H. R. 2933
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Scott of Virginia
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  clarify the circumstances under which the enhanced penalty provisions for
		  subsequent convictions apply.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm Recidivist Sentencing Act of
			 2009.
		2.Amendments to
			 enhanced penalties provisionsSection 924(c) of title 18, United States
			 Code, is amended—
			(1)in paragraph
			 (1)(C), by striking In the case of a second or subsequent conviction
			 under this subsection and inserting If a person is convicted
			 under this subsection after a prior conviction under this subsection has become
			 final; and
			(2)by adding at the
			 end the following:
				
					(6)The provisions of section 411 of the
				Controlled Substances Act (21 U.S.C. 851), other than subsections (a)(2) and
				(e) of such section, as in effect on the date of the enactment of this
				paragraph, shall apply to sentencing for convictions under this subsection in
				the same manner in which such provisions apply to sentencing for offenses under
				part D of title II of such
				Act.
					.
			
